Appeal dismissed. This action of contract was brought in a District Court. There was a finding for the plaintiff. Upon a report to the Appellate Division the finding was vacated and a new trial for the assessment of damages ordered. The plaintiff claimed an appeal and the appeal has been entered in this court. The decision of the Appellate Division was not a “final decision” from which alone an appeal to this court lies. A new trial must be had before the case can be brought here. The appeal must be dismissed. G. L. (Ter. Ed.) c. 231, § 109. Real Property Co. Inc. v. Pitt, 230 Mass. 526. Demers v. Scaramella, 252 Mass. 430. Cunniff v. Cleaves, 288 Mass. 325. Robinson v. Wm. Brown & Sons Co. 301 Mass. 316. Weiner v. Pictorial Paper Package Corp. 303 Mass. 123, 125-126.